DETAILED ACTION

EXAMINER’S REMARKS

Examiner notes that the current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given (MPEP § 714.II.C.).  Examiner notes that Claims 26-34, 37, 39, and 44 do not indicate the correct status identifier of “Withdrawn.”  Examiner notes that any subsequent response by applicant must indicate the correct status identifier of “Withdrawn” for any withdrawn claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-9, 12, and 14-15 in the reply filed on December 8, 2020 is acknowledged.  The traversal is on the ground(s) that the International Preliminary Report on Patentability refers to D1, EP 1 806 314 as an equivalent to Klopfenstein cited by the Office.  Applicant indicates that the International Preliminary Report on Patentability indicates why all claims are considered novel and inventive with unity of invention.  This is not found persuasive because lack of unity is evident a posteriori based on the rejections over the prior art in the present .
The requirement is still deemed proper and is therefore made FINAL.
Claims 26-34, 37, 39, and 44-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-9, 12, and 14-15 is provided below.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “wherein the cover element is reversible connectable to the cartridge” in line 9.  It appears the claim should recite “wherein the cover element is reversibly connectable to the cartridge” for grammatical purposes.
Claim 1 recites the limitation “wherein the outlet element is reversible connectable to the cover element” in line 11.  It appears the claim should recite “wherein the outlet element is reversibly connectable to the cover element” for grammatical purposes.
Appropriate correction is required.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Several reference numbers are referenced throughout the specification.  However, no drawings have been provided.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a cartridge” in line 4.  It is unclear if this refers to “a cartridge” recited in Claim 1, line 2 or to an entirely different cartridge.  For purposes of examination Examiner interprets the claim to refer to the same cartridge.
Claim 1 recites the limitation “reversibly connectable” in line 9 as well as in line 11.  It is unclear what constitutes a “reversibly” connectable connection.  For purposes of examination Examiner interprets the claim to require the cover element to be capable of being connected to the cartridge and the outlet element to be capable of being connected to the cover element.
Claim 2 recites the limitation “the beverage substance” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “wherein the mixing chamber has mixing structures in the region of the outlet of the fluid feed” in lines 3-4.  The term "the region" is a relative term which renders the claim indefinite.  The term "the region" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
Claim 3 recites the limitation “the outlet” and “the fluid feed” in line 4.  There in insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation “in particular” in line 5.  The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation “the fluid” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “wherein the cover element has the compressed air outlet projecting in the direction of the reservoir” in lines 2-3.  There is insufficient antecedent basis for the compressed air outlet to be a part of the cover element.
Claim 12 recites the limitation “in particular” in line 3.  The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 recites the limitation “the wall of the passage opening” in lines 1-2.  There is insufficient antecedent basis for the passage opening to have a wall.
Claim 15 recites the limitation “wherein the protrusion is arranged in the region of the at least one lateral channel” in lines 2-3.  The term "the region" is a relative term which renders the claim indefinite.  The term "the region" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Clarification is required.
Claims 5, 7-9, and 14 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein et al. US 2009/0145926 (cited on Information Disclosure Statement filed March 4, 2020).
Regarding Claim 1, Klopfenstein et al. discloses a cartridge receptacle (device 3) capable of producing a beverage by means of a cartridge (container 4) which comprises a reservoir filled with a beverage substance (‘926, Paragraph [0067]).  The cartridge receptacle (device 3) has a mixing chamber (mixing chamber 80) (‘926, Paragraph [0078]) that is fluidically connectable to the reservoir of the cartridge (container 4) and a fluid feed (diluent intake 71) that leads into the mixing chamber (mixing chamber 80) (‘926, FIG. 13) (‘926, Paragraph [0075]).  The cartridge receptacle (device 3) comprises a cover element (frontal half shell) and an outlet element (liquid outlet duct 69) connected to the cover element (‘926, FIG. 6) (‘926, Paragraphs [0073]-[0074]).  The cartridge receptacle (device 3) comprises a valve unit (barrier valve 690) (‘926, FIG. 14) (‘926, Paragraph [0099]).
Further regarding Claim 1, the limitations “for producing a beverage by means of a cartridge which comprises a reservoir filled with a beverage substance,” “wherein the cartridge receptacle is insertable into a beverage preparation machine and is insertable into a beverage preparation machine and is connectable to a cartridge,” “wherein the cover element is reversible connectable to the cartridge such that a cartridge opening leading to the reservoir is closed at least temporarily by the cover element,” “wherein the outlet element is reversible connectable to the cover element,” “wherein a fluidic connection between the cartridge opening and the mixing chamber is able to be established by means of a valve unit,” and “wherein the valve unit is transferrable by a 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Klopfenstein et al. and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.  Nevertheless, Klopfenstein et al. discloses the cartridge 
Regarding Claim 2, Klopfenstein et al. discloses the cartridge receptacle (device 3) having a cartridge emptying device (inlet 32) (‘926, FIG. 5) (‘926, Paragraphs [0070] and [0117]).
Further regarding Claim 2, the limitations “which is provided to at least partially transfer the beverage substance from the reservoir into the mixing chamber” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Klopfenstein et al. discloses the cartridge receptacle being capable of performing the claimed intended use (‘926, Paragraphs [0070] and [0117]).
Regarding Claim 3, the limitations “wherein the cartridge receptacle is connectable fixedly or releasably to the cartridge and/or wherein the mixing chamber has mixing structures in the region of the outlet of the fluid feed into the mixing chamber” are limitations with respect to the intended use of the cartridge receptacle and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Klopfenstein et al. discloses the cartridge receptacle (device 3) being capable of being connected fixedly (permanently) 
Regarding Claim 4, Klopfenstein et al. discloses the cartridge emptying device comprising a compressed air connection capable of connecting to a compressed air source (via tubular connecting portion 30) and a compressed air line (tubular connecting portion 30) which extends from the compressed air connection to a compressed air outlet (‘926, Paragraphs [0042], [0070], and [0072]).
Further regarding Claim 4, it is unclear if the limitations “wherein the compressed air outlet protrudes in particular in the direction of the reservoir of the cartridge in order to blow compressed air into the reservoir” are required as enumerated in the rejections of Claim 4 under 35 USC 112(b) provided above.
Regarding Claim 5, the limitations “wherein the cartridge emptying device is configured such that the beverage substance is pushed out of the reservoir into the mixing chamber by the compressed air” are limitations with respect to the intended use of the cartridge receptacle and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 6, Klopfenstein et al. discloses the mixing chamber (mixing chamber 80) having a beverage outlet (dispensing outlet) (‘926, Paragraph [0028]).
Further regarding Claim 6, the limitations “through which the beverage formed from a blend of the beverage substance with the fluid is discharged” and “wherein the cartridge receptacle is configured such that the beverage is able to be introduced directly into a portable vessel from the beverage outlet” are limitations with respect to the intended use of the cartridge receptacle and as such are rejected for the same 
Regarding Claim 7, the limitations “wherein the cartridge receptacle is releasably connectable to the cartridge via a latching connection” are limitations with respect to the intended use of the cartridge receptacle and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Klopfenstein et al. discloses the cartridge receptacle (device 3) being releasably (detachably) connectable to the cartridge (container 4) (‘926, Paragraph [0069]).
Regarding Claim 9, Klopfenstein et al. discloses the outlet element (liquid outlet duct 69) has the fluid feed by virtue of being a liquid outlet duct.
Regarding Claim 14, Klopfenstein et al. discloses the cover element having a passage opening (valve member 691) and the valve unit being formed by the passage opening (valve member 691) and a protrusion protruding into the passage opening (valve member 691) of the outlet element (‘926, FIG. 14) (‘926, Paragraph [0101]).
Further regarding Claim 14, the limitations “wherein the cover element has a passage opening leading to the cartridge opening” and wherein by way of a relative movement between the cover element and the outlet element the protrusion is shifted from a position closing the passage opening into a position partially opening up the passage opening” are limitations with respect to the intended use of the cartridge receptacle and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 15, Klopfenstein et al. discloses the wall of the passage opening (valve member 691) being provided with at least one channel wherein the protrusion is disposed adjacent the at least one lateral channel (‘926, FIG. 14).
Further regarding Claim 15, the limitations “wherein the protrusion is arranged in the region of the at least one lateral channel in the position partially opening up the passage opening” are limitations with respect to the intended use of the cartridge receptacle” and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein et al. US 2009/0145926 (cited on Information Disclosure Statement filed March 4, 2020) as applied to claim 7 above in view of Fritz et al. US 2014/0345472.
Regarding Claim 8, Klopfenstein et al. is silent regarding the cartridge receptacle having elastic latching elements.
Fritz et al. discloses a cartridge receptacle (cartridge receptacle 7) capable of being used to produce a beverage by means of a cartridge (beverage cartridge 18) which comprises a reservoir filled with a beverage substance wherein the cartridge receptacle (cartridge receptacle 7) having elastic latching elements (catch hooks 12) (‘472, FIG. 3) (‘472, Paragraphs [0011] and [0030]-[0031]).
Both Klopfenstein et al. and Fritz et al. are directed towards the same field of endeavor of cartridge receptacles capable of producing a beverage by engaging with a cartridge that is used with a beverage preparation machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cartridge 
Further regarding Claim 8, the limitations “which engage behind a retaining flange formed on the cartridge when the cartridge is fastened in the cartridge receptacle” are limitations with respect to the intended use of the cartridge receptacle and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein et al. US 2009/0145926 (cited on Information Disclosure Statement filed March 4, 2020) as applied to claim 4 above in view of Hatuka US 2010/0049362.
Regarding Claim 12, Klopfenstein et al. is silent regarding the cover element having the compressed air outlet projecting in the direction of the reservoir.
Hatuka discloses a cartridge receptacle (body 210) capable of being used with a cartridge (cup 220) which comprises a reservoir filled with a beverage substance wherein the cartridge receptacle (body 210) comprises a cover element having a compressed air outlet (receiving part 211) projecting in the direction of the reservoir (‘362, FIGS. 5A-5B) (‘362, Paragraph [0124]).
Both Klopfenstein et al. and Hatuka are directed towards the same field of endeavor of cartridge receptacles used in combination with a beverage cartridge that is used in a beverage preparation machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the compressed air outlet of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 and 5-13 of copending Application No. 16/069,633 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-3 and 5-13 of the copending ‘633 application also reads on Claims 1-9, 12, and 14-15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9, 12, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 22-26, and 28-30 of copending Application No. 16/069,766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9, 12, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-22 of copending Application No. 16/069,752 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-22 of the copending ‘752 application also reads on Claims 1-9, 12, and 14-15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9, 12, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7, and 23-25 of copending Application No. 16/390,471 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1, 7, and 23-25 of the copending ‘471 application also reads on Claims 1-9, 12, and 14-15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9, 12, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 4, 7, and 18-21 of copending Application No. 16/390,105 (reference application). Although the claims at art that reads on Claims 1-2, 4, 7, and 18-21 of the copending ‘105 application also reads on Claims 1-9, 12, and 14-15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9, 12, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 and 6-8 of copending Application No. 16/390,726 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-4 and 6-8 of the copending ‘726 application also reads on Claims 1-9, 12, and 14-15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9, 12, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 22-32 of copending Application No. 16/366,575 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1 and 22-32 of the copending ‘575 application also reads on Claims 1-9, 12, and 14-15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hale US 2004/0250686 discloses a cartridge emptying device (cartridge ejector mechanism 30) (‘686, Paragraph [0021]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERICSON M LACHICA/Examiner, Art Unit 1792